*202Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
“The force of precedent in the law is heightened by that almost universal sense of justice which urges that all men are properly to be treated alike in like circumstances.”
Karl Llewellyn
“Mira, Sancho... Cuando pu-diere y debiere tener lugar la equidad, no cargues todo el rigor de la ley al delincuente; que no es mejor la fama del juez riguroso que la del compasivo.”
Consejo de Don Quijote de la Mancha a Sancho en ocasión de la gobernación de la Insula de Barataría.
El asunto del que trata el caso de autos fue resuelto por este Tribunal en Andino Torres, Ex parte, 151 D.P.R. 794 (2000). Conforme a una imperiosa tradición jurídica, que atañe a la propia esencia del proceso judicial, una vez he-mos resuelto un asunto de determinada manera, la pauta que rigió en ese primer caso debe regir también para todos los casos iguales o similares que surjan posteriormente. Fundamentales consideraciones de trato igual, y sobre la estabilidad y la certidumbre que debe tener el Derecho, informan la referida tradición, que abarca cualquier deci-sión novel nuestra, aunque se anuncie sólo mediante una sentencia. Por ser tan fundamentales las razones referi-das, baluartes contra la arbitrariedad y la confusión, he-mos resuelto que una decisión nuestra sobre determinado asunto no debe ser variada en casos posteriores en que dicho asunto se vuelva a plantear, a menos que nuestra decisión anterior haya sido “tan manifiestamente errónea que no puede sostenerse sin violentar la razón y la justicia”. (Énfasis suplido.) Capestany v. Capestany, 66 D.P.R. 764, 767 (1976). Véanse: San Miguel & Cía. v. Guevara, 64 D.P.R. 966, 974 (1946); Banco de Ponce v. Iriarte, 60 D.P.R. 72, 79 (1942), según citado en García Fernández, Ex parte, 44 D.P.R. 296, 297 (1932).
*203La mayoría del Tribunal ahora se ampara en una mera política gerencial de este Foro, en la provinciana distinción entre una sentencia y una opinión, para resolver el caso de autos en forma contraria a como decidimos Andino Torres, ex parte, supra. Acude a la excusa simplista de que nuestra decisión en ese caso fue sólo una sentencia y, por lo tanto, que no estamos obligados por ella. Lo que la mayoría no hace es explicar qué diferencias, si algunas, existen entre los hechos del caso de autos y los de Andino Torres, ex parte, supra, que justifique una decisión en el caso de autos contraria a la de aquél. La mayoría del Tribunal parece no darse cuenta de que si este Foro, o cualquier otro, puede decidir casos esencialmente idénticos en formas dispares, entonces no prevalece el Derecho, sino que prevalece la arbitrariedad. La esencia del imperio de la ley en cuanto a la función judicial es precisamente el trato igual de los ca-sos similares. Se trata de la piedra angular sobre la cual se erige cualquier sistema judicial legítimo y la confianza del pueblo en la justicia, proclamado así por los más grandes juristas de nuestro tiempo, tales como: Cardozo,(1) Bran-déis,(2) Llewellyn,(3) Pound(4) y Bodenheimer.(5) Ese princi-pio fundamentalísimo lo hemos aplicado expresamente en Puerto Rico desde hace casi cien años. Véase Delgado v. Pimentel, 20 D.P.R. 556 (1914). Se extiende a todas las de-cisiones judiciales sin que importe si éstas se emiten me-diante sentencias u opiniones.
La mayoría apoya su racionalización de un gran dislate en Rivera Maldonado v. E.L.A., 119 D.P.R. 74 (1987). Allí ciertamente hicimos una distinción sobre el valor como precedente que existe entre nuestras sentencias y nuestras opiniones. Pero también explicamos claramente la razón de *204economía judicial, y no de autoridad o legitimidad, en que se fundamenta esa distinción, algo que la mayoría del Tribunal ha ignorado al apoyarse en dicha decisión ahora. Ex-plicamos, entonces, que como regla general en nuestras opiniones, mediante las cuales atendemos los asuntos que requieren pautarse, “se consideran ampliamente las cues-tiones envueltas y se fundamentan con razonamientos, pre-cedentes explicados y tratadistas reconocidos”. En cambio, las sentencias se utilizan “para disponer lo más rápida-mente posible del enorme número de casos que [el Tribunal] tiene que resolver”, aquellos que plantean “cuestiones reite-radamente resueltas por este Tribunal”. (Enfasis suplido.) Ìd., pág. 80 esc. 7. Estas sentencias, que evidentemente no utilizamos de ordinario para resolver cuestiones noveles, tienen “el valor persuasivo intrínseco de sus fundamentos”. (Enfasis suplido.) Ìd., pág. 80. Son, pues, una de las dos variantes ordinarias de nuestro quehacer judicial: un tipo de dictamen del Tribunal que usualmente no tiene una ex-tensa exégesis del Derecho aplicable, pero que tiene fuerza de ley, y que en algunas ocasiones ordenamos publicar.
Con arreglo a lo anterior, para hacer caso omiso de nuestra decisión en Andino Torres, ex parte, supra, que fue publicada, la mayoría ha debido explicar al menos por qué le parecen erróneos sus fundamentos, sobre todo en vista de que mediante dicha decisión se resolvió una cuestión novel. La sentencia de Andino Torres, ex parte, supra, in-corporó por referencia expresa los fundamentos de la opi-nión concurrente que la acompaña, por lo que la mayoría del Tribunal ahora debería señalar por qué los estima erróneos. Véase Am. Railroad Co. v. Comisión Industrial, 61 D.P.R. 314, 326 (1943). Sin embargo, la mayoría del Tribunal no explica en el caso de autos por qué considera errada nuestra anterior decisión en Andino Torres, ex parte, supra. Y, como ya indicamos, tampoco señala qué diferencias, si algunas, existen entre los hechos de dicha decisión y los de autos que justifiquen llegar a un resultado distinto. Por ende, es claro que la mayoría no ha formulado razón meritoria alguna en virtud de la cual sea legítimo *205hacer caso omiso de nuestro dictamen anterior sobre el asunto que aquí nos concierne.
La mayoría del Tribunal en el caso de autos ha debido resolver como lo hicimos en Andino Torres, ex parte, supra. Nuestra decisión allí no fue manifiestamente errónea; mu-cho menos violaría la razón y la justicia resolver el caso de autos tal como lo hicimos en el caso anterior. Aquella deci-sión fue criticada severamente por algunos sectores religio-sos del país y así pagamos el precio que tiene ejercer nues-tra fundamental misión judicial con verticalidad. Pero este Foro no puede amilanarse por temor de esa crítica. Yo, por lo menos, no puedo dar marcha atrás como Juez sólo por-que unos poderosos sectores de la opinión pública estén en desacuerdo con la manera en que cumplo con un deber de consciencia, sobre todo cuando tengo razones para creer que la crítica referida ni siquiera ponderó con objetividad los sólidos fundamentos de nuestra anterior decisión.
HH
Para concluir este breve disenso, creo menester resaltar dos puntos sobre el asunto que aquí nos concierne. El pri-mero es relativo al grupo de personas a que pertenece el peticionario Alexis Delgado. Los transexuales como él de-ben distinguirse de otros grupos con los cuales errónea-mente se les confunde, tales como los travestistas, los in-tersexuales, los homosexuales y los bisexuales. Véase T. Flynn, Transforming the Debate: Why we Need to Include Transgender Rights in the Struggles for Sex and Sexual Orientation Equality, 101 Columbia L. Rev. 392 (2001). Los transexuales son personas muy distintas de las otras, re-conocidos así no sólo por las ciencias de la Medicina y de la psiquiatría, sino también por los tribunales(6) y la litera-*206tura profesional juridical(7) El transexual sufre de una co-nocida condición médica, para la cual se han desarrollado diversas terapias y tratamientos particulares pertinentes sólo a ellos. Tales personas transexuales sufren de la grave discordancia de sentir con todo su ser que son hombre o mujer a pesar de que sus rasgos anatómicos son del sexo contrario. La literatura científica está llena de estudios y monografías sobre esta anómala condición, que resaltan la angustiosa existencia que tienen los que la padecen, lle-vando a algunos de ellos al suicidio o, al menos, al intento de quitarse la vida. Lo más que desean estas personas transexuales es poder enderezar el involuntario trastorno de identidad sexual que sufren, para así poder integrar su existencia y vivir de la forma más normal posible. Su con-dición de transexual, como tal, nada tiene que ver, por ejemplo, con la inclinación de los travestí a vestirse con ropas del sexo contrario o con la inclinación de los homo-sexuales a las relaciones íntimas con personas del mismo sexo, sino todo lo contrario.
El segundo punto que debe resaltarse es que favorecer la particular solicitud de Alexis Delgado en este caso sólo significa, en mi opinión, que no hay fundamentos jurídicos suficientes que justifiquen aquí agravarle la vida al peti-cionario, como ha de suceder como resultado de la decisión mayoritaria.
Es muy importante tener en cuenta claramente qué es lo que está ante nuestra consideración en este caso; qué es exactamente lo que se nos solicita. Lo que procura Delgado en este caso es únicamente que se modifique un aspecto de su identidad en dos documentos legales: su certificado de nacimiento y su licencia de conducir vehículos de motor. Es decir, se nos pide que se enmienden dos documentos para que su identificación sexual en ellos coincida con su apa-*207rienda física actual. Es fácil entender la gran necesidad que Delgado tiene de lograr la modificación de documentos que solicita. Basta pensar en el lío que ha de ocurrir, por ejemplo, si es detenido por un policía que le pide ver su licencia de conducir en la cual su identificación sexual no corresponde a su actual apariencia física; igual sucedería si va a abrir una cuenta en un banco, a solicitar un empleo o a tantas otras gestiones cotidianas en las que tiene que producir algún documento de identificación.
El peticionario se había realizado ya la operación de cambio de sexo antes de acudir a este Tribunal. Las nuevas circunstancias del peticionario son un dato irreversible que nadie puede remediar. Sólo nos compete decidir si le facili-tamos su vida ahora en el modo específico en que se nos ha solicitado aquí o si nos unimos a los que no les duele la angustiosa existencia que ha sufrido este ser humano por su largo trastorno de la identidad sexual, angustiosa exis-tencia que ha de continuar sufriendo por razón de la deci-sión mayoritaria.
Para mí resulta claro el curso de acción que por razones de derecho y de solidaridad humana deberíamos tomar.(8) Sobran los fundamentos jurídicos para acceder a lo que se nos solicita, conforme a lo que resolvimos en Andino Torres, ex parte, supra. No hacerlo no sólo constituye el injus-tificado y ominoso abandono de un precedente nuestro, sino el rechazo a compadecernos de la honda desdicha de un ser humano. Se falta así tanto a la justicia como a un deber de solidaridad.
En resumen, no estamos decidiendo ahora aquí si son válidos o no los llamados “matrimonios” de homosexuales o las llamadas “uniones de hecho” de personas del mismo sexo, ni ningún otro escabroso asunto similar. Sólo se trata, en este caso, de ayudar a un ser humano que ha sufrido una angustiosa existencia a que su vida futura sea un poco más llevadera mediante la modificación de dos do-*208cmnentos particulares. Lamento que la mayoría del Tribunal no comparta esta visión, y disiento de su dictamen.

(1) B. Cardozo, The Nature of the Judicial Process, New Haven, Yale U. Press, 1921, pág. 149.


(2) Burnet v. Coronado Oil & Gas Co., 285 U.S. 393, 406 (1932).


(3) “Case Law”, 3 Encyclopedia of the Social Sciences, pág. 249 (1930).


(4) R. Pound, The Theory of Judicial Decision, 36 Harv. L. Rev. 641 (1923).


(5) E. Bodenheimer, Jurisprudence: the Philosophy and Method of the Law, Cambridge, Harvard U. Press, 1962, pág. 193.


(6) Véase el señalamiento sobre el particular en Littleton v. Prange, 9 S.W.3d 223, 226 (1999), en que el Tribunal Supremo de Texas resuelve en contra de un transexual, pero reconoce que su condición es distinta a la de un homosexual.


(7) La condición de los transexuales y sus particularidades han sido objeto de numerosas monografías eruditas en el campo del Derecho. Sólo a modo de ilustra-ción, véanse: M. Bell, Transsexuals and The Law, 98 Nw. U.L. Rev. 1709 (2004); M. Aubin, Defying Classification: Intestacy Issues for Transsexual Surviving Spouses, 82 (Núm. 4) Ore. L. Rev. 1155 (2003).


(8) Véase J. Fuster Berlingeri, La solidaridad en el proceso judicial, 41 (Núm.1) Rev. Der. Pur. 1 (2002).